FILE COPY




                        THE SUPREME COURT OF TEXAS
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                                 (512)463-1312




                                    Monday, April 13,2015

Mr. Brett Brewer                                  Mr. Jeffrey R. Pruitt
The Norman Law Firm                               Garza & Pruitt
215 E. Commerce, 2nd Floor                        402 Peoples Street, Suite 2F
Jacksonville, TX 75766                            Corpus Christi,TX 78401
* DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

                                                                   FILED IN COURT OF APPEALS
RE:    Case Number: 14-0645
                                                                     12th Court of Appeals District
       Court of Appeals Number: 12-13-00262-CV
       Trial Court Number: 2011-05-0389


Style: WASSON INTERESTS, LTD.
       v.                                                                            TEXA:
       CITY OF JACKSONVILLE, TEXAS                                  CATHY S. LUSK,

Dear Counsel:


       Today the Supreme Court of Texas granted the Motion for Extension of Time to File
Respondent's Brief on the Merits in the above-referenced case. Respondent's brief on the merits
is due to be filed in this office May 11, 2015. Petitioner's reply brief is due no later than May
26, 2015    FURTHER REQUESTS FOR EXTENSIONS OF TIME FOR THIS FILING
WILL BE DISFAVORED.

       PLEASE NOTE pursuant to Tex. R. App. P. 9.2(c)(2) all documents (except documents
submitted under seal) must be e-filed through eFileTexas.gov. You may file up to midnight on
the due date.

       Persons not represented by an attorney may e-file documents, but e-filing is not required.
If you are not an attorney you may file using the traditional paper filing method. An original and
one copy are required for all paper filings with the Texas Supreme Court. The original is
required to be bound; the copy may be unbound so that it may be scanned by the Court. The
paper copy must comply with Texas Rules of Appellate Procedure 9. For more details, see the
Court's Order Requiring Electronic Documents in the Supreme                 Court of Texas at
http:/7www.txcourts.gov/All_Archived Documcnts/SupremcCourt/AdministrativeOrdcrs/miscdo
ckct/13/13916500.pdf.
                                                                                     FILE COPY




                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                            (512)463-1312




       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See Tex. R. App. P. 9.2(c)(7)).
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Justin Chavez, Deputy Clerk

cc:     Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
        Ms. Janet Gates